The opinion of the court was delivered by
Bennett, J.
This petition was dismissed for want of jurisdiction, and the only question is, had the county court jurisdiction to entertain this proceeding ? The statute in relation to the partition of real estate, Comp. Laws, page 300, section 1st, enacts “ that any “ person having or holding real estate with others, as joint tenants, “ tenants in common or coparceners may have partition thereof in “ the manner hereinafter provided.” The second section enacts that such person may apply to the county court, praying for a partition of any real estate so held as specified in the first section.
Collamer has bought out certain heirs to the estate of William Hutchins, and he now holds the estate in common with the other heirs who originally held the estate as coparceners. This seems to be a case where jurisdiction is expressly given to the county court by the statute, and if this is a case where partition upon the application of Collamer, (of which there may be some doubt,) could be compelled in the probate court, yet that jurisdiction cannot be exclusive.
The judgment of the county court is reversed and the cause remanded.